IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT
                            _____________________

                                  No. 01-31449

                            _____________________

OSCAR DANTLZER,
                                                        Plaintiff-Appellant,

                                     versus

THE CITY OF HAMMOND, LOUISIANA, ETC; ET AL

                                                                 Defendants,

THE CITY OF HAMMOND, LOUISIANA, a political subdivision of the
State of Louisiana

                                                         Defendant-Appellee.

__________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 00-CV-446-F
_________________________________________________________________
                         November 15, 2002

Before KING, Chief Judge, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Plaintiff Oscar Dantzler appeals the district court’s grant of

summary judgment in favor of the City of Hammond, Louisiana on his

Title    VII   and   §   1983   claims   of   race   discrimination.   After

reviewing the evidence before the district court in the light most

favorable to Mr. Dantzler, we find that he has not established a

genuine issue of material fact with respect to any of his claims of

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discrimination.       Accordingly, we affirm the district court’s grant

of summary judgment.

       Oscar Dantzler was employed by the Hammond Police Department

for    two   years.      His     employment      history   reflects    numerous

disciplinary reports and disputes with his supervisors, which he

alleges demonstrate a pattern of racial discrimination.                Plaintiff

filed two complaints with the EEOC.              After he was terminated for

insubordination arising from allegations that he was twice found

sleeping while on duty, he brought suit in federal district court

alleging hostile work environment, discriminatory and retaliatory

discharge in violation of Title VII and § 1983.

       Relying on the 180-day limitations period in 42 U.S.C. §

2005(e)(1), the district court restricted its consideration to

evidence of alleged discrimination occurring between June 6 and

December 9, 1997, the date of his first EEOC complaint.               Proceeding

to analyze Dantzler’s claim of discriminatory discharge under

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), the district

court held that he could not establish a prima facie case of

discrimination on the basis of race, because his evidence was

“speculative, vague, generalized, lacking in detail concerning any

specific dates or incidence, self-serving and contradictory.” (Op.

18).    Apart from disciplinary reports allegedly motived by race

discrimination,       Dantzler    alleged   he    was   denied   training   and

vacation time, supporting these assertions with his own and another



                                       2
officer’s general allegations of discrimination.                  The district

granted the defendant’s motion for summary judgment and dismissed

Dantzler’s claims with prejudice.

       Dantlzer urges this Court to review evidence of alleged

discrimination outside the 180-day period either as actionable

discrimination under a continuing violation theory, or as evidence

supporting his theory of actionable discrimination within the time

period.     He presented no credible evidence that he should be

entitled to the continuing violation theory.                 This Court reviews

grants of summary judgment de novo.              Celestine v. Petroleos de

Venezuella,    S.A.,    266 F.3d 343,       349   (5th     Cir.2001).   Even

considering the evidence that was allegedly erroneously excluded by

the district court, Ramsey v. Henderson, 286 F.3d 264, 268 (5th

Cir. 2002), we find no genuine issue of material fact on his claim

of hostile work environment.             He is unable to establish any

inference of intentional discrimination or ongoing harassment.

Price v. Federal Exp. Corp., 283 F.3d 715, 721 n.4 (5th Cir. 2002).

His subjective impression that he was being subjected to a hostile

work   environment     is   inadequate    to    survive      summary   judgment.

Huckabay v. Moore, 142 F.3d 233, 241 (5th Cir. 1998).

       Dantzler also fails to establish a genuine fact issue in his

claim of discriminatory discharge.             To survive summary judgment,

Dantlzer must show (1) he was a member of a protected class, (2) he

was qualified for the position, (3) he was dismissed, and (4) he



                                     3
was replaced by an individual of a different race.   Byers v. Dallas

Morning News, Inc., 209 F.3d 419, 426 (5th Cir. 2000).          The

evidence indicates that he was replaced by an African-American

police officer.    He therefore fails to satisfy the fourth element

of his prima facie case.    Further, the City offered a legitimate

non-discriminatory reason for his discharge - insubordination -

which Dantzler has failed to rebut by establishing that the reason

was false and pretext for intentional discrimination.   Lawrence v.

Univ. of Texas Medical Branch at Galveston, 163 F.3d 309, 312-13

(5th Cir. 1999).

     Finally, Danztler cannot establish a genuine issue of material

fact on his claim of retaliatory discharge.   He fails to establish

the required causal link between protected activity and the adverse

employment action.    LaDay v. Catalyst Technology, Inc., 302 F.3d
474, 483 (5th Cir. 2002).

     For these reasons, the decision of the district court granting

summary judgment for the defendants and dismissing Dantzler’s

claims with prejudice is

                                                          AFFIRMED.




                                  4